EXHIBIT 99.1 Cline Williams Wright Johnson & Oldfather, L.L.P. ATTORNEYS AT LAW Established 1857 233 South 13 Street 1900 U.S. Bank Building Lincoln, Nebraska 68508-2095 www.clinewilliams.com Richard P. Garden, Jr.(402) 474-6900 rgarden@clinewilliams.comFAX (402) 474-5393 December 14, 2012 CERTIFIED MAIL RETURN RECEIPT REQUESTED Nedak Ethanol, LLC Arbor Bank 87590 Hillcrest Road 16820 Frances Street P.O. Box 391 Omaha, NE 68130 Atkinson, NE 68713 ATTN: Mark Jepson Re: Notice of Public Sale-Personal Property Collateral Nedak Ethanol, LLC Our File No.: 18956.001 Dear Ladies and Gentlemen: This firm represents AgCountry Farm Credit Services, FLCA, successor by merger to Farm Credit Services of Grand Forks, FLCA (hereinafter “AgCountry”), a secured party.This notice is provided pursuant to Neb. UCC §9-613. AgCountry or its assigns will sell (or lease or license, as applicable) all of the following property owned by Nedak Ethanol, LLC and pledged to the AgCountry under one or more security documents, including, but not limited to, that Security Agreement dated February 14, 2007 between NEDAK Ethanol, LLC, as Borrower and Farm Credit Services of Grand Forks, FLCA, as Lender: All personal and fixture property of every kind and nature including, without limitation, all fixtures, goods (including inventory, equipment, and any accessions thereto), instruments (including notes), documents, accounts (including health-care-insurance receivables), chattel paper (whether tangible or electronic), deposit accounts, letter-of-credit rights (whether or not the letter of credit is evidenced by a writing), commercial tort claims, securities and all other investment property, supporting obligations, any other contract rights or rights to the payment of money (including without limitation all United States December 14, 2012 Page 2 Department of Agriculture payments and Commodity Credit Corporation payments such as payments related to the bio-energy program described at 7 C.F.R. Part 1424), including, without limitation, all Material Contracts insurance claims and proceeds, tort claims and all general intangibles, including, without limitation, all payment intangibles, patents, patent applications, trademarks, trademark applications, trade names, copyrights, copyright applications, software, engineering drawings, service marks, customer lists, goodwill, and all leases, leasehold interests, licenses, permits, agreements of any kind or nature pursuant to which NEDAK Ethanol, LLC possesses, uses, or has authority to possess or use property (whether tangible or intangible) of NEDAK Ethanol, LLC and all recorded data of any kind or nature, regardless of the medium of recording including, without limitation, all software, writing, plans, specifications and schematics together with all proceeds (including casualty insurance proceeds) and all products thereof (collectively referred to herein as the “Collateral”) in public as follows: Day and Date:Tuesday, January 22, 2013 Time:2:00 p.m. Place:Inside the front door of the Holt County Courthouse, O’Neill, Nebraska You are entitled to an accounting of the unpaid indebtedness secured by the Collateral that the AgCountry intends to sell (or lease or license, as applicable) for a charge of $25.You may request the accounting by contacting Randy Aberle, Senior Vice President, Agribusiness and Capital Markets, at AgCountry Farm Credit Services, FLCA, 1900 44th St. South, Fargo, North Dakota 58108-6020.Mr. Aberle’s direct telephone number is 701-499-2501. Very truly yours, /s/ Richard P. Garden, Jr. Richard P. Garden, Jr. For the Firm cc:David L. Bracht, Esq. Robert Ginn Husch Blackwell, LLP Michael M. Hupp, Esq. Koley Jessen P.C., L.L.O.
